Case 2:18-cv-00656-RAJ-DEM Document 86 Filed 10/03/19 Page 1 of 1 PageID# 1447
                                                                                        FILED

                                                                                     OCT     3
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA                     CLERK. U.S. DISTHiv.;
                                                                                      NORFni !< VA
                                     NORFOLK DIVISION



 TRANS-RADIAL SOLUTIONS,LLC,

        Plaintiff,
                                                            CIVIL NO.2:18cv656



 BURLINGTON MEDICAL,LLC,
 et ah,

        Defendants.


                                             ORDER


        On October I, 2019,the parties, by their counsel, appeared before the Court by telephone

 for a hearing on the Objection of defendants Burlington Medical, LLC and Phillips Safety
 Products,Inc.("Defendants")to portions ofthe magistrate Judge's August 23,2019 Order partially
 granting the plaintiffs Motion to Compel Discovery. ECF No. 69. For the reasons stated on the
 record at the hearing, the Court does not find any part of the magistrate judge's August 23, 2019

 Order to be clearly erroneous or contrary to law. See Fed. R. Civ. P. 72(a). Therefore,Defendants'
 Objection is OVERRULED. ECF No. 69.

        The Clerk is DIRECTED to forward a copy of this Order to all Counsel of Record.

        IT IS SO ORDERED.


 Norfolk, VA
           ^nio
 October ^,2U19                                                Robert
                                                                  . G.Doumar
                                                                           .c.. T^• * • t i
                                                               Senior United States Distnct Judge
